              Case 2:14-cv-00200-MJP Document 255 Filed 04/29/20 Page 1 of 2



 1

 2

 3

 4

 5

 6

 7
                                UNITED STATES DISTRICT COURT
 8
                               WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 9

10          SUSAN ROUTH, et al.,                            CASE NO. C14-200

11                                 Plaintiffs,              ORDER GRANTING MOTION FOR
                                                            ATTORNEY’S FEES AND COSTS
12                  v.

13          SEIU HEALTHCARE 775NW,

14                                 Defendant.

15

16          This matter comes before the Court on Plaintiffs’ Motion for Final Approval of

17   Attorney’s Fees and Costs. (Dkt. No. 243.) Having read the Motion and reviewed the relevant

18   record, the Court GRANTS the Motion. Plaintiffs move for an award of attorney’s fees and

19   costs as provided in the Parties’ class action settlement (“Settlement”) which the Court approved

20   on April 29, 2020. The Settlement requires SEIU 775 to pay $3,250,000.

21           Plaintiffs are awarded attorney’s fees in the amount of 25 percent of the $3,250,000

22   common fund, an award of litigation costs in the amount of $19,461, and an award of class

23   administration fees of $80,000.

24


     ORDER GRANTING MOTION FOR ATTORNEY’S FEES AND COSTS - 1
            Case 2:14-cv-00200-MJP Document 255 Filed 04/29/20 Page 2 of 2



 1         The clerk is ordered to provide copies of this order to all counsel.

 2         Dated April 29, 2020.



                                                         A
 3

 4
                                                         Marsha J. Pechman
 5                                                       Senior United States District Judge

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24


     ORDER GRANTING MOTION FOR ATTORNEY’S FEES AND COSTS - 2
